United States Court of Appeals
                     For the First Circuit


No. 21-1753

                        JOHN A. CHARRON,

                      Plaintiff, Appellant,

                               v.

  COUNTY OF YORK; WILLIAM L. KING, JR., individually and in his
 official capacity as Sheriff of York County; RACHEL A. HORNING,
 individually and in her official capacity as Deputy Sheriff of
    York County; DARREN CYR, individually and in his official
     capacity as Deputy Sheriff of York County; HEATH MAINS,
 individually and in his official capacity as Deputy Sheriff of
    York County; STEVEN THISTLEWOOD, individually and in his
   official capacity as Deputy Sheriff of York County; WILFRED
   VACHON, individually and in his official capacity as Deputy
                     Sheriff of York County,

                     Defendants, Appellees,

              CHRISTOPHER MOSS; ERIC J. PILVELAIT,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

       [Hon. John A. Woodcock, Jr., U.S. District Judge]


                             Before

                      Barron, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Gregory O. McCullough, with whom Sanford Law Offices was on
brief, for appellant.
     John J. Wall, III, with whom Monaghan Leahy, LLP was on brief,
for appellees.


                        September 27, 2022
               KAYATTA, Circuit Judge.            Plaintiff John Charron was

arrested in March 2016 after a confrontation among neighbors left

a Pontiac Sunfire abandoned in a snowbank.                   An occupant of the

Sunfire alleged that Charron had pushed the car into the snowbank

using his plow truck -- an allegation Charron denied.                  Deputies of

the York County Sheriff's Office arrested Charron and charged him

with       several   crimes.       Charron     worked   to   develop   a   body   of

exculpatory physical evidence that pointed strongly towards his

innocence.      The charges against him were eventually dropped, after

which Charron brought an array of federal and state-law claims

against the County of York and various County officials.1                         The

district court granted summary judgment for the County defendants.

For the following reasons, we now affirm.

                                          I.

               On    the   night   of   March 8,    2016,    an   individual      who

requested anonymity called 911 to report a disturbance at his

neighbor's house.2          He reported hearing "a lot of tires burning

out, spinning out, a lot of people screaming, yelling, swearing



       1Charron also brought claims against Christopher Moss and
Eric Pilvelait, whose role in this case we will shortly explain.
The final judgment against Moss and Pilvelait is not before us on
appeal, and we do not discuss the claims against them further. As
used in this opinion, "defendants" does not include Moss and
Pilvelait.
       2The night's events evidently spilled over into the early
morning hours of March 9.


                                        - 3 -
and stuff," "a lot of people yelling 'I'm gonna fucking kill you,'

and stuff like that."     The caller said it sounded "like people

fighting pretty bad."    Dispatch told officers that the caller had

reported "some sort of disturbance" involving "a lot of yelling,

cars burning out, [and] males yelling threats."          Dispatch said

that the caller had reported the address as "the second house on

the right" on "Langley Shores Drive" in Acton, Maine.

           Deputies   Rachel   Horning   and   Darren   Cyr   were   both

dispatched to the area.    On their way, they received notice that

a female caller on Buzzell Road wanted her son removed from the

house.3   Buzzell Road is less than half a mile from Langley Shores

(plural) Drive.    They are connected by Langley Shore (singular)

Drive.    Dispatch noted that the two calls involved locations

"fairly close to each other" and stated that they "may be related."

           Horning recounted that when she arrived at the Buzzell

Road home, she found Christopher Moss ("Moss") and his parents

Walter and Denise.4   Moss claimed to have been at the house of his


     3  That call apparently involved at least one hang-up, and
the Sheriff's Office was unable to reconnect.
     4  At various points in this opinion, we draw upon the content
of Horning's arrest report narrative. In a footnote, Charron cites
a Federal Rule of Evidence concerning hearsay and asserts that
"the County Defendants cannot rely on any statements in Horning's
narrative because she is not a party opponent." Yet Charron never
analyzes the many other considerations involved in determining
whether a statement constitutes hearsay and, if so, whether it is
nevertheless admissible. Given his cursory treatment of the issue
and his own repeated reliance on the narrative's contents, see
F.R. Evid. 106, we deem his putative hearsay objection to Horning's


                                 - 4 -
friend, Eric Pilvelait, when Pilvelait's neighbor, Charron (who is

decades older than Moss and Pilvelait), came to the house in his

plow truck.5    According to Moss, Pilvelait and Charron had a long-

running feud.     Moss said that when Charron got to Pilvelait's

driveway, he began "peeling his tires" and "yelling threats." Moss

claimed that he and Pilvelait got into Pilvelait's car, that

Charron lifted his plow and struck the car, that the plow scraped

over the hood of the car, and that both airbags deployed.      Moss

claimed that Charron then pushed the car down to the end of the

street.   Moss said that Charron yelled "[y]ou guys are fucking

dead," and that Moss feared for his life.    Horning noted that she

"could see and smell that [Moss] had been drinking."        At some

point, Horning photographed what she described as injuries Moss

claimed to have sustained in the crash.6




narrative and its contents waived for lack of development.      See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).
     5  Pilvelait evidently lives on Buzzell Road. The narrative
in Horning's arrest report says that Pilvelait's house is on
Langley Shores Drive, though the report elsewhere lists
Pilvelait's address as being on Buzzell Road. Horning tried to
speak with Pilvelait at his house before proceeding to Charron's
home. No one answered the door. Neither party alleges on appeal
that Horning mistakenly visited the wrong house on the night of
March 8.
     6  Charron speculates these photographs may have been taken
after the night in question and disputes whether they show any
injuries. The photographs appear to show blood on Moss's forehead.


                                - 5 -
            Moss's     father    Walter    told   Horning   that    Charron     had

called him twice that night.            The first time, Charron said that

Pilvelait and Moss "were laying rubber strips in his driveway and

that someone was going to get hurt."               The second time, Charron

said that "he had his plow truck and he was going to take [Pilvelait

and Moss] into the ditch."         Walter said that he went to go collect

his son and Pilvelait, but that when he arrived, Charron "had

already pushed them down the road."

            Horning -- who was by this time with other officers --

examined Pilvelait's car (a Pontiac Sunfire) where it had crashed

into a snowbank, apparently near the intersection of Langley Shore

Drive and Langley Shores Drive.7            Horning believed the damage to

the   Sunfire    (along   with    car     parts   strewn    in   the   road)    was

consistent with Moss's story.           She tried to interview Pilvelait at

his house, but no one answered the door.

            Along with officers Heath Mains and Steven Thistlewood,

Horning   and    Cyr   proceeded    to    Charron's     house,     where   he   was

arrested.       Charron   says    that    when    the   officers    arrived,     he

protested, "I didn't do anything.             They rear-ended me.          Why are

you arresting me?         They came to my house and terrorized me."

Charron was taken to jail, where he declined to provide a statement


      7 Charron's counsel would ultimately provide pictures of
Charron's truck next to another Sunfire of the same make and model.
But, as used in this opinion, "the Sunfire" refers to the car
driven by Pilvelait on the night of March 8.


                                     - 6 -
to Horning.          Horning's arrest report indicated that Charron was

arrested for aggravated reckless conduct and criminal threatening.

               Horning signed a Uniform Summons and Complaint charging

Charron with aggravated reckless conduct.8                 He was released on a

$3,000 cash bail, subject to conditions of release that initially

included, among other things, (1) a prohibition against using or

possessing          alcoholic     beverages;      (2) a    prohibition         against

possessing firearms; and (3) submission to searches "at any time

without articulable suspicion or probable cause."                     Sheriff William

King       published    details    of   the    allegations       against      Charron,

including in a statement posted to Facebook.

               The police photographed the Sunfire on the night of the

incident but did not take it into evidence.                    Instead, the car was

towed.        Charron    later    located     the    Sunfire     and    his   attorney

purchased it on May 10 "to preserve it as evidence."

               On    June 7,    Charron    was      indicted     on    one    count   of

aggravated reckless conduct; two counts of aggravated assault; two

counts of criminal threatening with a dangerous weapon; and one

count of driving to endanger.


       8Aggravated reckless conduct is the only charge that appears
on Charron's Uniform Summons and Complaint.         His bail bond
paperwork lists both aggravated reckless conduct and criminal
trespass, but the parties on appeal do not suggest that Charron
was actually charged with criminal trespass.       A police press
release stated that Horning had charged Charron with aggravated
reckless conduct and criminal threatening.      We do not discuss
criminal trespass further.


                                          - 7 -
             Charron   later   provided    the    prosecutor   with    a   crash

analysis interpreting physical markings on the Sunfire to indicate

that the car had collided with the back of Charron's truck.                  That

scenario was consistent with Charron's claim that the Sunfire had

rear-ended    him   and   inconsistent     with    Moss's   claim     that    the

collision had occurred head-on.           The report also concluded that

there was "no objective physical evidence on the [Sunfire] that

suggests that [Charron] was able to lift the plow on the front of

[his truck] and drop it onto the hood" of the Sunfire.

             In July 2016, the prosecutor dismissed the case against

Charron because the prosecutor was "no longer certain about what

had occurred" on the night in question.

             As to what actually transpired on March 8, defendants

now largely admit the key features of Charron's version of events:

The Sunfire's driver peeled the car's tires in Charron's driveway,

its occupants yelled threats, and the car sped away.                   Charron

unsuccessfully pursued the Sunfire in his truck.            The Sunfire then

returned and rear-ended Charron.          Charron got his truck free of

the Sunfire and returned home.        He heard the Sunfire race to the

end of Langley Shore Drive and discerned that the car had become

stuck in the snow.        He got back into his truck and drove to the

end of Langley Shore Drive to get a closer look.               As he backed

away towards home, Moss exited the Sunfire and chased him.                   When

Charron reached home, Moss banged on his door, yelled for him to


                                   - 8 -
come out, and broke the passenger-side window of Charron's truck.

Walter Moss then arrived at Charron's house and left with his son.

          Charron filed this suit against the County, its sheriff,

the four officers involved in his arrest, and a court officer who

was not present for the events of March 8, but who later relayed

information   between    police   and     the    prosecutor   assigned   to

Charron's case.9   As relevant on appeal, Charron claimed violation

of his civil rights, false arrest, false imprisonment, malicious

prosecution, and defamation per se.        Central to Charron's case is

the notion that County officers knew or should have known that

Moss's version of events was false.

          In a comprehensive order, the district court granted

summary judgment for the County defendants.          See Charron v. Cnty.

of York, No. 18-cv-00105, 2020 WL 1868767 (D. Me. Apr. 14, 2020).

The court concluded that Charron had not shown any constitutional

violation and that, even if he had, qualified immunity would shield

the County officials from liability for false arrest, malicious

prosecution, and failure to preserve or disclose evidence.          Id. at

*41–48.   The court rejected Charron's claims of municipal and

supervisory liability.    Id. at *48–49.        The court further rejected

Charron's state-law claims for false arrest, false imprisonment,

malicious prosecution, and defamation per se.          Id. at *49–52.    And


     9  As explained above, Charron also brought claims against
Moss and Pilvelait that are not before us on appeal.


                                  - 9 -
in any event, the court continued, Maine's discretionary-function

immunity would shield the County defendants from liability for the

conduct at issue.    Id. at *52–53.

                                 II.

            We review the district court's grant of summary judgment

de novo.     Velazquez-Ortiz v. Vilsack, 657 F.3d 64, 70 (1st Cir.

2011).     We will affirm "if the record, viewed in the light most

favorable to the [non-movant], reveals no genuine issue of material

fact and demonstrates that the movant is entitled to judgment as

a matter of law."    Id.

                                 A.

            We begin with Charron's federal claim for false arrest,

his state-law claim for illegal arrest, and his claims for false

imprisonment.     To survive summary judgment on the two arrest

claims, Charron must show that a jury could reasonably conclude

that the officers lacked probable cause to arrest him.   See, e.g.,

Karamanoglu v. Town of Yarmouth, 15 F.4th 82, 87 (1st Cir. 2021)

(explaining that the federal constitutional tort of false arrest

arises from arrests made without probable cause and without legal

process); Richards v. Town of Eliot, 780 A.2d 281, 292 (Me. 2001)

(officers entitled to summary judgment on state-law claim for

illegal arrest because a jury could not reasonably find that

officers lacked probable cause to arrest).     And he affirmatively

agrees that, for purposes of this appeal, his false imprisonment


                               - 10 -
claim rises and falls with the probable cause determination.    The

parties do not argue that the probable-cause inquiry differs

between federal and Maine law, and we assume that Maine law tracks

the federal inquiry.10

          "Probable cause exists when police officers, relying on

reasonably trustworthy facts and circumstances, have information

upon which a reasonably prudent person would believe the suspect

had committed or was committing a crime."   United States v. Jones,

432 F.3d 34, 41 (1st Cir. 2005) (quoting United States v. Young,

105 F.3d 1, 6 (1st Cir. 1997)).       The probable-cause inquiry

"focuses on what the officer knew at the time of the arrest" and

evaluates "the totality of the circumstances."   Id.   The "inquiry

is not necessarily based upon the offense actually invoked by the

arresting officer but upon whether the facts known at the time of

the arrest objectively provided probable cause to arrest."     Id.

          "Probable cause 'is not a high bar.'"        District of

Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quoting Kaley v.

United States, 571 U.S. 320, 338 (2014)).        "[U]ncorroborated



     10 The parties quibble over who should be considered the
arresting officer.   Contrary to Charron's assertions, we think
this dispute immaterial to the summary judgment analysis.
Likewise, Charron's insistence that "[n]one of the deputies made
a determination of probable cause" is irrelevant to the probable-
cause analysis -- "an objective inquiry" in which "[t]he 'actual
motive or thought process of the officer is not plumbed.'" Holder
v. Town of Sandown, 585 F.3d 500, 504 (1st Cir. 2009) (quoting
Bolton v. Taylor, 367 F.3d 5, 7 (1st Cir. 2004)).


                             - 11 -
testimony of a victim or other percipient witness, standing alone,

ordinarily can support a finding of probable cause."          Karamanoglu,

15 F.4th at 87–88 (alteration in original) (quoting Acosta v. Ames

Dep't Stores, Inc., 386 F.3d 5, 10 (1st Cir. 2004)).              To be sure,

"courts will not ignore 'facts tending to dissipate probable

cause.'"    Id. at 88 (quoting Ramirez v. City of Buena Park, 560

F.3d 1012, 1023–24 (9th Cir. 2009)).          But even "where a witness

account is disputed, police officers do not have an 'unflagging

duty' to complete a full investigation before making a probable

cause determination."      Id. (quoting Acosta, 386 F.3d at 11).

            In debating whether the facts known to the officers

objectively establish probable cause of an offense justifying an

arrest, the parties focus their attention on the offense of

aggravated reckless conduct.         So shall we.

            Maine   law   provides    that   "[a]   person   is    guilty   of

aggravated reckless conduct if the person with terroristic intent

engages in conduct that in fact creates a substantial risk of

serious bodily injury to another person."            Me. Stat. tit. 17-A,

§ 213.     Terroristic intent means the intent to "[c]ause serious

bodily injury or death to multiple persons" "for the purpose of

intimidating or coercing a civilian population or to affect the

conduct of government."      Id. § 2(25) (2013).11     And serious bodily


     11 Terroristic intent can also mean the intent to "[c]ause
substantial damage to multiple structures" or "to critical


                                 - 12 -
injury is defined as "a bodily injury which creates a substantial

risk of death or which causes serious, permanent disfigurement or

loss or substantial impairment of the function of any bodily member

or organ, or extended convalescence necessary for recovery of

physical health."   Id. § 2(23).    Charron does not dispute that

ramming the Sunfire with a plow truck and pushing it and its

multiple occupants down the road would satisfy the elements of

aggravated reckless conduct, so any argument to the contrary is

waived, and we may assume for the purposes of this case that such

conduct would suffice.   Our inquiry therefore turns on whether the

officers had probable cause to believe that Charron engaged in

that conduct.

          As we have explained, Walter Moss told Horning that

Charron called him and said "that someone was going to get hurt"

and that "he was going to take [Moss and Pilvelait] into the

ditch."   Christopher Moss told Horning that Charron had made good

on these threats by striking the Sunfire with his plow truck with

enough force to cause the airbags to deploy and pushing the car

down the road.   Horning then observed the Sunfire in a snowbank.

Its airbags were deployed and it had suffered "excessive damage,"

including "scrape marks coming from the windshield all the way



infrastructure" "for the purpose of coercing a civilian population
or to affect the conduct of government."     Me. Stat. tit. 17-A,
§ 2(25).


                              - 13 -
down."    She also saw car parts in the street as she approached the

Sunfire.    She then found a plow truck in Charron's driveway.     She

later testified that she "looked at" the plow on Charron's truck

that night, but did not check to see how high the plow could be

raised.

            Charron   insists   that   Moss's   story   was   facially

implausible (and actually impossible) for a number of reasons,

including the location and position of the Sunfire when the pushing

purportedly began; the length and shape of the road down which he

allegedly pushed the Sunfire; the location of car parts in the

street; the fact that officers found the Sunfire front-first in

the snowbank; and the appearance of tire treads leading into the

snow.     He argues that the gouge marks on the Sunfire's hood did

not correspond to any protrusions on his snow plow (but did

correspond to protrusions under his rear bumper), and that "[a]ll

that was needed to confirm" Charron's version of events "beyond

any doubt . . . was a tape measure and letting Charron show the

height of his plow blade at maximum height."        He says that Moss

was unreliable because, among other things, officers should have

suspected Moss of criminal activity based on his father's story

and his mother's contact with 911.       And he contends that officers

should have credited Charron's claim that the younger men had

harassed and rear-ended him.




                                - 14 -
            In making these arguments, Charron misapprehends the

probable cause standard.         Probable cause requires only a "fair

probability."    Illinois v. Gates, 462 U.S. 213, 238 (1983).         "It

does not require the fine resolution of conflicting evidence that

a reasonable-doubt or even a preponderance standard demands, and

credibility determinations are seldom crucial in deciding whether

the evidence supports a reasonable belief in guilt."          Gerstein v.

Pugh, 420 U.S. 103, 121 (1975).        The officers were not accident

reconstructionists analyzing precise measurements from a critical

distance.    They were initially dispatched in response to reports

of men yelling threats and peeling tires.            Walter Moss's story

indicated that Christopher Moss and Pilvelait had at some point

driven    down   to   Charron's    driveway,   while   Christopher   Moss

recounted   Charron    yelling    threats   near   Pilvelait's   driveway.

These events are not mutually exclusive.           Moreover, any arguable

inconsistency in these stories does not defeat probable cause.

Cf. Karamanoglu, 15 F.4th at 88 ("[P]robable cause to believe one

person committed a crime by definition does not foreclose the

possibility that probable cause would also exist to believe another

person committed the same or a parallel crime.").12          Whoever had


     12 Similarly, to the extent Charron claims that he told
officers on the night of his arrest that Moss had smashed his truck
window, that fact would not preclude an inference that Charron had
first rammed the Sunfire as alleged. As for the glass on Charron's
rear bumper, he develops no argument on appeal that the officers
observed the glass on the night of his arrest.


                                   - 15 -
been the initial aggressor, this was clearly a volatile situation

that had escalated into a dangerous one.            Walter Moss reported

that Charron had threatened "to take [Moss and Pilvelait] into the

ditch,"   and,   lo   and   behold,   Pilvelait's   car   was   found   in   a

snowbank.   Nor do we find it unreasonable to believe that a truck

with its plow crashed onto the hood of a car could push the car

down a winding road and then brake to let it spin into a snowbank.

Given Charron's threat and the physical evidence consistent with

that threat (at least at a high level of generality), there was

ample reason to believe that Charron struck the Sunfire with his

plow truck and pushed it down the road, where it ultimately landed

in the snowbank.13    Although Charron protested that he had been the

victim, "[a] reasonable police officer is not required to credit

a suspect's story."     Cox v. Hainey, 391 F.3d 25, 32 n.2 (1st Cir.

2004).    And "the availability of alternative inferences does not

prevent a finding of probable cause so long as the inference upon

which the officer relies is reasonable."            Id. at 32.     That the

officers' initial view of events turned out to be unsubstantiated


     13  Charron protests that officers should not have relied on
Walter Moss's statement that by the time he arrived to collect his
son, Charron "had already pushed them down the road" because Walter
had not witnessed the alleged vehicular confrontation.          But
Walter's statement to that effect is unnecessary to establish
probable cause. Likewise, we need not rely on the written witness
statements of Moss or Pilvelait, which Charron suggested below
were collected after his arrest. Finally, our conclusion does not
require crediting Horning's assertion that Charron appeared
intoxicated.


                                  - 16 -
does not negate probable cause to arrest.             "[O]n the record before

us the officers' mistake was understandable and the arrest a

reasonable response to the situation facing them at the time."

Hill v. California, 401 U.S. 797, 804 (1971).

           What's more, we "have rejected the proposition that a

police officer has a standing obligation to investigate potential

defenses   or   resolve    conflicting       accounts    prior    to     making    an

arrest."   Holder v. Town of Sandown, 585 F.3d 500, 505 (1st Cir.

2009).     Instead,       "an   officer      normally     may     terminate       her

investigation     when    she    accumulates      facts        that     demonstrate

sufficient probable cause."         Acosta, 386 F.3d at 11.           So Charron's

arguments that the officers should have taken up a tape measure or

got him to raise his plow to its maximum height are unavailing.

           On this record, no reasonable jury could find facts that

would lead to a determination that the officers lacked probable

cause to arrest Charron.        This conclusion dooms Charron's arrest-

specific claims.    Likewise, Charron develops no argument that his

false imprisonment claims can survive a finding that probable cause

existed to arrest him.

                                      B.

           We turn next to Charron's federal and state malicious

prosecution claims.       These causes of action are similar, though

not identical.     To make out a federal Fourth Amendment malicious

prosecution     claim,    Charron     must     show     that     "the    defendant


                                    - 17 -
(1) caused (2) a seizure of the plaintiff pursuant to legal process

unsupported    by     probable   cause,   and    (3) criminal   proceedings

terminated in plaintiff's favor."         Hernandez-Cuevas v. Taylor, 723

F.3d 91, 101 (1st Cir. 2013) (quoting Evans v. Chalmers, 703 F.3d

636, 647 (4th Cir. 2012)).14 Under Maine law, malicious prosecution

requires    showing    "(1) [t]he    defendant    initiated,    procured   or

continued a criminal action without probable cause; (2) [t]he

defendant acted with malice; and (3) [t]he plaintiff received a

favorable termination of the proceedings."           Trask v. Devlin, 788

A.2d 179, 182 (Me. 2002).           Both causes of action thus share a

common requirement -- the absence of probable cause, either to

justify the seizure (as required to make out a Fourth Amendment

claim) or to justify the criminal action (as required by Maine

law).     We begin and end our analysis with this requirement.

            As we have explained, there was probable cause at the

time of Charron's arrest.        On the other hand, we think it clear

that the evidence marshalled by his attorney that led to the

dismissal of his prosecution clearly eliminated that probable

cause.    Simply put, the facts confirmed and presented in the crash

analysis procured by Charron's attorney rendered unreasonable any


     14 Because we ultimately find, as we will explain, that the
defendants did not cause charges to be initiated or maintained
against Charron without probable cause, we need not consider
whether a contrary such finding may have opened the door to a
procedural due process claim under federal law. See Thompson v.
Clark, 142 S. Ct. 1332, 1337 n.2 (2022).


                                    - 18 -
continued claim that Charron's truck rammed or pushed the car.

Rather, it appears very likely that the car hit the truck from

behind as Charron claimed.          So we can narrow our inquiry to

determining     whether    any    defendant     caused   or    extended   the

prosecution (or the seizure) after learning of the facts that

eliminated the probable cause.

           We begin with the March 9 Uniform Summons and Complaint

signed by Horning.        In so doing we assume without deciding that

such a complaint can constitute legal process for the purpose of

a malicious prosecution claim.         We also assume without deciding

that the conditions to which Charron was subject while released on

bail constituted a seizure for the purpose of his Fourth Amendment

claim.

           We have already determined that there was probable cause

to arrest Charron for aggravated reckless conduct on March 8.             And

we see nothing in the record that would support a finding that

Horning   had   acquired    new   exculpatory    information    by   March 9.

Charron did not provide a statement to officers detailing his

version of events once at the jail.           Nor does Charron allege that

officers conducted an additional physical investigation before

Horning issued the initial complaint, such as by returning to

examine his truck or plow or measuring the distance between the

marks on the hood of the Sunfire.        And to the extent that Charron

alleges inconsistencies between Moss's initial account of events


                                   - 19 -
and written witness statements from Moss and Pilvelait, he does

not argue on appeal that Horning collected the relevant statements

before signing the Uniform Summons and Complaint.                    In short,

Charron has not raised a triable question as to whether, by

March 9, any defendant had come into possession of facts that

defeated the probable cause that existed on March 8.

           That brings us to the superseding complaint filed on

March 23 and the indictment secured on June 7.                 Both of these

charging actions were taken by Assistant District Attorney Kyle

Myska.   Myska is not a defendant in this lawsuit, and Charron

develops no argument on appeal that the County is vicariously

liable for Myska's actions.      As a result, Myska's own conduct in

filing the March 23 complaint and procuring the June 7 indictment

cannot form the basis of Charron's malicious prosecution claims.

That does not end our inquiry, though, because Charron also alleges

that the officers withheld exculpatory information that would have

persuaded Myska not to pursue charges against Charron.                 We will

assume   without   deciding    that    the   withholding      of    exculpatory

information so as to cause a prosecution to continue could, as a

matter   of    Maine   law,   create    a    viable   claim    of     malicious

prosecution.     Similarly, we will assume that such a withholding

that causes a seizure to continue could as a matter of Fourth

Amendment law create a viable claim.




                                  - 20 -
           In pressing this argument that the defendants caused

Myska to do something that Myska would not have otherwise done,

Charron confronts a problem of causation.               In chronicling the

information he claims the defendants withheld, Charron lists his

protestations of innocence, photos taken on the night of the

arrest, photos of the Sunfire a few days later, photos taken by

Deputy Shaw, and the car's whereabouts.          But the record shows that

after Myska received all of this information he continued with

securing an indictment and pursuing the prosecution even after

discussions with Charron's counsel.           Myska put the brakes on only

after    Charron's       counsel    produced     the    expert's     accident

reconstruction.      And no one suggests that the defendants withheld

that report.

           To the extent Charron suggests that Myska never received

Shaw's photographs, this contention is belied by the photos'

inclusion in a disclosure Charron's counsel said that he received

from Myska during discovery.        To the extent Charron faults Horning

for failing to relay other information from Shaw, that claim also

fails.    When    Shaw    emailed   Horning    the   photos   he'd   taken   of

Charron's truck, he said:

           John requested I photograph his truck in the
           day light, in an attempt to prove his point.
           John's claim is the pair re[ar-]ended his
           truck where it sits. He had the portland press
           harold there telling his story . . . so here
           ya go if you want them.



                                    - 21 -
            Charron says that he never claimed his truck was rear-

ended in his driveway and notes that he was not present when Shaw

took the photographs.   But even if the information in Shaw's email

(or otherwise relayed from Shaw to Horning) was helpful to Charron,

the record indicates that Myska was aware of Charron's theory

before procuring the indictment, and that the state simply took

the position that Charron was not truthful.     Myska obtained the

indictment against Charron even after Charron's counsel argued to

him that the collision could not have occurred as the state claimed

and furnished photos and videos purporting to demonstrate as much.

Charron has not raised a triable issue as to whether the outcome

would have been different if Myska had possessed more information

from Deputy Shaw.

            Charron also faults the police officers for failing to

secure the Sunfire and "allow[ing] or caus[ing] it to be concealed

from the prosecutor and defense counsel" and court officer Vachon

"for taking no real action to locate, secure, and produce the

Sunfire."    But the record is clear that Charron's own lawyer had

the Sunfire weeks before Myska obtained the indictment.

            Charron has thus failed to raise a triable issue as to

whether any of the named defendants caused the initiation or

continuation of his prosecution or seizure without probable cause.

Given this conclusion, we need not discuss any remaining elements

of Charron's federal or state-law malicious prosecution claims.


                               - 22 -
                                         C.

              Charron also raises a federal due process claim, which

he styles as a claim for "the failure to preserve and the active

concealment of exculpatory evidence."15                 He relies on out-of-

circuit precedent for the proposition that he can prevail by

showing that "(1) the defendant destroyed exculpatory evidence in

bad   faith    or   engaged   in    other     misconduct   (2) that   caused   a

deprivation of the plaintiff's liberty."               Armstrong v. Daily, 786

F.3d 529, 551 (7th Cir. 2015).           We assume for the purposes of this

case that Charron has correctly articulated the law in arguing

that the defendants' actions caused Myska to do something that

Myska would not have otherwise done.               But see Lewis v. City of

Chicago,      914   F.3d   472,    479   (7th   Cir.    2019)   ("[T]he   Fourth

Amendment, not the Due Process Clause, is the source of the right

in a § 1983 claim for unlawful pretrial detention, whether before

or after the initiation of formal legal process."). We also assume

Charron suffered a qualifying liberty deprivation.                Even so, his

claim fails for essentially the reasons already discussed in

analyzing his malicious prosecution claims.                Simply put, before


      15We have said that "a procedural due process claim may not
be redressed under section 1983 where an adequate state remedy
exists." Reid v. New Hampshire, 56 F.3d 332, 341 (1st Cir. 1995).
We note that Charron's state-law malicious prosecution claim and
his federal due process claim seem to rest on substantially the
same underlying facts. But defendants do not argue on appeal that
Charron's procedural due process claim is foreclosed by the
presence of an adequate state-law remedy.


                                     - 23 -
obtaining the indictment Myska had all the material information

that the officers had.16

            This     ends    our     discussion        of     Charron's         alleged

constitutional      injuries.        Because      we   conclude        that     none   of

Charron's constitutional claims against the officers can survive

summary judgment, we need not discuss his claims of supervisory or

municipal liability.        See Wilson v. Town of Mendon, 294 F.3d 1, 6–

7 (1st Cir. 2002) ("[If an] officer has inflicted no constitutional

harm, neither the municipality nor the supervisor can be held

liable." (citing City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986) (per curiam))).

                                           D.

            Finally, Charron brings a state-law defamation claim

against Horning and Sheriff King.                 Under Maine law, defamation

requires:    "(a) a    false       and     defamatory       statement        concerning

another;    (b) an    unprivileged         publication       to    a    third    party;

(c) fault amounting at least to negligence on the part of the

publisher;    and     (d) either         actionability        of       the    statement



     16  To the extent that Charron takes issue with the fact that
Myska "did not receive the measurement photos and other bound items
conclusively linking the signature marks on the hood of the Sunfire
to the protrusions on the underside of the rear bumper of Charron's
plow truck until June 13, 2016, a week after Charron was indicted,"
those photos and accompanying items were procured and furnished by
Charron's counsel, not County officers. So it is not clear how
the timing of their provision to Myska could form the basis of a
due process violation by County officers.


                                         - 24 -
irrespective of special harm or the existence of special harm

caused by the publication."    Rice v. Alley, 791 A.2d 932, 936 (Me.

2002) (quoting Lester v. Powers, 596 A.2d 65, 69 (Me. 1991)).17

"Words that falsely charge a punishable offense" are defamatory

per se, and do not require showing "special harm beyond the

publication itself."   Rippett v. Bemis, 672 A.2d 82, 86 (Me. 1996)

(discussing   slander).       What's   more,   "true   but   incomplete

statements [can] fulfill the falsity requirement, thus forming the

basis for liability in a defamation action when those statements

falsely impute criminal conduct to the plaintiff."      Schoff v. York

Cnty., 761 A.2d 869, 871 (Me. 2000).

          On appeal, Charron focuses his defamation claim on a

"press release, which resulted from Horning's narrative and which

[King] asked her to fact-check."18       The information posted on the

Sheriff's Office's Facebook page reads as follows:

          Last night (March 8, 2016) at approximately
          11 PM, York County Sheriff's Deputeies [sic]
          were summoned to the 200 block of Buzzell Road
          in Acton for a report of a disturbance. The
          caller reported that cars were peeling out
          their tires, yelling, and they heard people
          yelling.

     17 Defendants on appeal develop no argument that Charron must
show more than negligence.
     18 In his statement of the case, Charron says that his
defamation   claim  concerns  "a   press  release   and  related
communications to the media and posted on the Sheriff's Facebook
page, which they have allowed to remain uncorrected on the
Internet." But his subsequent argument focuses on omissions from
"King's press release."


                                - 25 -
          At the same time, another call was received
          that reported a domestic disturbance at a
          residence on Lake Shores Road. Deputies soon
          determined that the Buzzell Road and Lake
          Shores Road calls were related.

          Deputies learned that a neighborhood "feud"
          had boiled over and John Charron, 53, of Acton
          had confronted one of his neighbors with whom
          he has had a feud.    According to witnesses,
          Charron drove his plow truck to the end of his
          neighbor's driveway and was squealing his
          tires and yelling threats to the neighbors.

          The neighbor, who had a friend visiting, got
          into the friend's vehicle that was parked in
          the driveway. According to the victims,
          Charron drove at them with his plow raised and
          struck the victim's vehicle with the plow
          blade going over the hood. The impact caused
          both airbags to deploy. The victims suffered
          bumps and bruising but did not require
          hospitalization.

          Deputy Rachel Horning and other deputies
          apprehended John Charron and Horning charged
          him with aggravated reckless conduct and
          criminal threatening. Bail was set at $3000
          cash.

          Charron posted $3000 cash bail earlier this
          afternoon. Charron is scheduled to appear in
          Alfred Superior Court on April 8, 2016.

Another statement in the record is substantially identical with

the exception of the first paragraph's last sentence, which reads:

"The caller reported that cars were peeling out their tires,

yelling, and threat[en]ing other people."             Because this small

difference   does   not   affect    our   analysis,   we   treat   the   two

statements as one ("the press release").




                                   - 26 -
          The district court rejected Charron's defamation claims.

The court explained that Charron's claim against King failed

because Charron "failed to demonstrate that Sheriff King in his

synoptic report to the public the day after the arrest knew or

should have known what the whole story was and decided to publish

only a 'partial truth.'"         Charron, 2020 WL 1868767 at *52 (quoting

Schoff, 761 A.2d at 872).        And the court held that Charron's claim

against Horning failed because he had not "establish[ed] that she

published anything."       Id.

          In his briefing to us, Charron develops no argument

refuting the logic of the district court's ruling.             Without such

argumentation,    we      decline   to   disturb   the    district    court's

conclusions.     See United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990).19

                                      III.

          We do not minimize the months-long ordeal visited upon

John Charron as the result of apparently false allegations.                But

on this record, Charron has failed to raise a triable issue as to

whether   the    County     defendants    are   legally   liable     for   his

misfortune.     Confronted with a violent interaction of some type,

a witness who said Charron threatened to push the car into a ditch,



     19 Because we determine that none of Charron's claims can
survive summary judgment, we need not consider whether he would
have been entitled to punitive damages.


                                     - 27 -
an occupant of the car who said that Charron made good on his

threat, and a car in a snowbank, the officers had probable cause

to end the altercation by arresting Charron.   That they turned out

to be wrong simply illustrates the substantial difference between

probable cause and certainty.

          The judgment of the district court is affirmed.




                                - 28 -